PER CURIAM:
Claimant brought this action to recover damage to his 1988 Ford Escort GT when the vehicle’s tire went into a drop inlet on Route 14 in Parkersburg, Wood County, on June 7, 1990. Claimant alleges that the drop inlet was six to six and one-half inches below the road surface. It ,was located in the middle of his lane of travel. The incident occurred between 3:00 p.m. and 4:00 p.m. on a sunny day. Claimant replaced the damaged tire at a cost of $98.57.
PaulF. Reese, respondent’s maintenance superintendent for Wood County, testified that the drop inlet is maintained by respondent. He stated that the depth of the drop inlet is “maybe a little bit less than three inches” and that this depth is accepted as being safe.
*158The Court is of the opinion that the drop inlet which is the subject matter of this claim did not pose a hazard to the travelers on the road. As claimant failed to establish negligence on the part of the respondent, the Court must deny this claim.
Claim disallowed.